UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-7967


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ROBERT LEE NICKENS, a/k/a Spoon,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Harrisonburg. Glen E. Conrad, Chief
District Judge. (5:04-cr-30018-GEC-9)


Submitted:   July 22, 2016                 Decided:   August 11, 2016


Before WILKINSON, DUNCAN, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Larry W. Shelton, Federal Public Defender, Christine Madeleine
Lee, Research and Writing Attorney, Roanoke, Virginia, for
Appellant.    John P. Fishwick, Jr., United States Attorney,
Jennifer R. Bockhorst, Assistant United States Attorney, Ashwin
Shandilya, OFFICE OF THE UNITED STATES ATTORNEY, Abingdon,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Robert      Lee   Nickens   appeals    the    district   court’s     order

denying his 18 U.S.C. § 3582(c)(2) (2012) motion for a sentence

reduction based on Amendment 782.            The district court concluded

that Nickens was not eligible for a sentence reduction under

§ 3582(c)(2), because Amendment 782 did not have the effect of

lowering his applicable Guidelines range.           We affirm.

     A district court may reduce a term of imprisonment if a

defendant’s Guidelines range has subsequently been lowered by

the Sentencing Commission and the reduction is consistent with

applicable policy statements.           18 U.S.C. § 3582(c)(2) (2012).        A

reduction is not consistent with applicable policy statements

and therefore not authorized under § 3582(c)(2) if “an amendment

listed in [U.S. Sentencing Guidelines Manual § 1B1.10(d) (2015)]

does not have the effect of lowering the defendant’s applicable

guideline range.”      USSG § 1B1.10(a)(2)(B).

     “To   determine      whether   a    particular    amendment   has    that

effect,    the     sentencing    court      must   ‘substitute     only     the

amendments’ rendered retroactive by the Commission and ‘leave

all other guideline application decisions unaffected.’”                 United

States v. Williams, 808 F.3d 253, 257 (4th Cir. 2015) (quoting

USSG § 1B1.10(b)(1)).       We review the district court’s ruling as

to the scope of its legal authority de novo.           Id. at 256.



                                        2
     We have reviewed the record and conclude that the district

court    correctly    determined     Nickens       was    not    eligible      for   a

sentence reduction under § 3582(c)(2), because Amendment 782 did

not have the effect of lowering his applicable Guidelines range.

Nickens was sentenced as a career offender in 2005.                     He contends

that his Guidelines range would be lower if he were sentenced

today,     because    the   statutory       maximum       for    his    offense      of

conviction    was    lowered   by    the    Fair   Sentencing      Act    of     2010.

However, the Act does not apply retroactively to defendants who

were sentenced before its effective date of August 3, 2010.                       See

United States v. Black, 737 F.3d 280, 285-87 (4th Cir. 2013).

     Accordingly,      we   affirm    the    district      court’s      order.       We

dispense     with    oral   argument       because       the    facts    and     legal

contentions    are   adequately      presented     in     the   materials      before

this Court and argument would not aid the decisional process.



                                                                            AFFIRMED




                                        3